Citation Nr: 1822801	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2018 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

PTSD symptoms are most closely approximated by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas or total social and occupational impairment. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran is currently rated at 30 percent disabling under DC 9411 of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

During the pendency of the claim, the Veteran has had symptoms most generally consistent with a 30 and 50 percent rating, as well as the impairment indicated by the criteria for a 30 and 50 percent rating.  

The October 2012 VA examiner noted that the Veteran's PTSD signs and symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

The October 2012 VA examiner noted that the Veteran has been married four times and was currently divorced.  He was estranged from his three adult children.  He attended church and worked out at a gym five times a week.  He received treatment for PTSD through VA.  He no longer took psychiatric medication due to heart problems.  He reported nightmares, poor sleep, irritability, avoidance behaviors, estrangement from others, and hypervigilance.  He has a history of alcohol abuse but had cut back on his alcohol consumption in the past year.  He denied a history of legal or behavioral problems.  He indicated that he last worked in 2005.  

On examination, the Veteran was dressed casually and appropriately to the weather.  He was neatly groomed and his eye contact was good.  He was cooperative throughout the examination.  His thought processes were linear and his speech was normal.  He denied suicidal and homicidal ideation.  The examiner noted that the following symptoms apply to the Veteran's diagnosis of PTSD:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, inability to establish and maintain effective relationships, and impaired impulse control.  

An October 2014 VA treatment record reflects that the Veteran had some avoidance symptoms, but he generally was able to go where and do what he wished without significant interference from anxiety.  He reported that he had friends and that he was a very sociable person.  He denied depression, disturbance of energy, interest, appetite or sleep.  Concentration was intact.  No significant irritability was reported.  He reported that he was currently in a four-year romantic relationship which he described as "good."  He indicated that he had anger problems which impacted his past romantic relationships.  

Mental status examination revealed that the Veteran was alert and oriented.  His attitude was friendly and his mood was noted to be good.  His affect was appropriate.  Thought content and processes were normal and coherent.  His insight was noted to be normal and judgment was logical.  Speech was also normal.  There was no suicidal or homicidal ideation, or any hallucinations or delusions.  

In his October 2014 VA Form 9 the Veteran indicated that he was only asking for an increase to 50 percent for his PTSD.  He reported that he drank so much he blacked out, had numerous affairs that broke up his marriages, had few friends, enjoyed being alone, had not had a relationship with two of his adult children in six years, lived alone for the past five years, locked the bathroom door at home despite living alone, had anger issues, threatened to break a co-worker's neck, resulting in charges against him, and had terrible nightmares and panic attacks.

VA treatment records from May 2016 and May 2017 note that the Veteran reported doing well with his PTSD; he denied depression and nightmares.  It was noted that he golfed in a senior league and that he golfed as much as possible.  

At the February 2018 videoconference hearing the Veteran testified that his nightmares are getting more severe, to the point that he wakes up and still believes there are people in his house.  He reported being more angry, vigilant and suspicious, and experiencing obsessive behavior.  It is unclear whether he is remarried or if an ex-spouse testified.  However, his current or former spouse testified that when he wakes up from nightmares, he seems to be having hallucinations/delusions - believing people are in his house.  He also indicated that he hears voices at these times and will load his gun.  The Veteran reported that he currently did not receive any treatment for his PTSD.

After review of the evidence the Veteran's overall occupational and social impairment most nearly approximates a level at which he is generally functioning satisfactorily but also at times displaying reduced reliability and productivity.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, a 50 percent rating is warranted for PTSD.  

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating or higher, and the evidence is not approximately evenly balanced on this point.  In this regard, although the October 2012 VA examination shows some symptomatology which was identified in the 70 percent rating criteria, the overall symptomatology throughout the appeals period falls more squarely within the 50 percent rating, and does not more closely approximate a higher 70 percent.  

Notably, while there is testimony that the Veteran experienced persistent hallucinations/delusions related to waking from nightmares, none of the treatment providers or VA examiners have actually found that he had persistent hallucinations or delusions.  Instead, he has severe nightmares that, according to the October 2012 VA examiner, result in exposure distress and physiological activity.  The October 2012 VA examiner and October 2014 treating psychologist specifically found that he did not have persistent hallucinations or delusions.  

Importantly, there was no evidence of gross impairment of thought processes.  Instead, his speech, thought content and thought process have consistently been normal.  While his judgment was deemed impaired at the October 2012 VA examination, insight was normal and judgment was logical in October 2014.  

There is also no evidence of suicidal ideation, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively or neglect of personal appearance and hygiene.  The Veteran has consistently been oriented, he is currently in a romantic relationship which he described as good, has a good relationship with two of his adult children, has friends, attends church, and golfs as much as he can.  Further, he has not had any problems performing the activities of daily living.  While he has experienced irritability, and reported that he threatened a co-worker, this was not during the appeal period and it is contradicted by the medical evidence of record documenting no history of legal or behavioral trouble (according to the October 2012 VA examination report).  

In sum, he has not generally shown deficiencies in most areas.  With regard to family relations, as previously noted, his current romantic relationship is good, and he has good relationships with two of his children.  Additionally, while the October 2012 VA examiner found impaired judgment, the October 2014 VA psychologist did not.  Impairment in thinking was not shown on examination.  

While the October 2012 VA examiner noted that the Veteran has disturbances in motivation and mood, his mood was noted to be good in October 2014 (VA treatment record), and he reported doing well according to the May 2016 and 2017 VA treatment records.  Similarly, the October 2014 VA treatment record reflects that he denied depression, disturbance of energy, interest, appetite or sleep, and that anxiety generally does not significantly interfere with his activities. 

Moreover, because he golfed as much as possible, had a few friends, and was in a good relationship, the evidence weighs against a finding of deficiencies in mood.  While there is testimony regarding deficiencies at work when he was employed; he has never been found totally socially impaired due to his PTSD, and the evidence does not support such a finding.  Of note, he is on no psychotropic medications and does not get regular medical care for his psychiatric disability.  This suggests that he is functioning fairly well.

In sum, the totality of the evidence reflects both that the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 50 percent rating but no higher.  The appeal is granted to this extent.



ORDER

A 50 percent rating, but no higher, for PTSD, is granted, subject to the criteria governing the payment of monetary benefits.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


